DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/03/2020. 
In the filed response, claims 4, 8, 9, 16  have been amended, where claims 4, 9, and 16 are independent claims. Further claims 21-26 are newly added claims, with claims 1-3, 5-7, 10-11, 13-15, and 17-19 being previously canceled.
Accordingly, Claims 4, 8-9, 12, 16, and 20-26 have been examined and are pending. This Action is made FINAL.


Response to Arguments
1.	Examiner acknowledges Applicant’s arguments (see pgs. 11-12, filed 12/03/2020) with respect to independent claims 4, 9, and 16 where the amended limitation “wherein a first frame of the initial group-of- pictures is of an I frame, and other frames of the initial group-of-pictures include a P frame, a special P (SP) frame, and an enhanced P (EP) frame;” overcomes NPL1, since NPL1 does not explicitly disclose that all three of the ‘other’ frames are included in GOP1, i.e., NPL1’s initial GOP structure, as claimed.  Applicant’s arguments with respect to the art rejection under 35 U.S.C 103 have therefore been fully considered and are persuasive; hence, the prior art rejection of claims 4, 8-9, 12, 16, and 20 has been withdrawn.  However upon further consideration, a new ground(s) of rejection is made given the change in scope of the claims. Please see Examiner’s responses below for details.
2.	The above limitation is construed as meaning the ‘other’ frames in the initial GOP must include “a P frame, a special P (SP) frame, and an enhanced P (EP) frame;” such that all three frames must be present along with the I frame.  As such, the Examiner agrees NPL1 does not teach the amended feature since NPL1’s GOP1 (i.e., the initial GOP) does not contain all three all be present as required. However after having revisited the specification, particularly the paragraphs and figures cited by the Applicant (see e.g., para 0037, 0045, 0092, 0094, and Figs. 2 and 3A), the Examiner respectfully submits the ‘other frames’ of the initial GOP in the amended limitation cannot be found where all three frames must be present together. For this reason, the aforementioned limitation fails to comply with the written description requirement. Please see the rejection below under 35 U.S.C. 112(a).
3.	Examiner acknowledges Applicant’s amendments related to the claim objection of claim 9. The objection is therefore withdrawn.
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	Accordingly, Claims 4, 8-9, 12, 16, and 20-26 have been examined and are pending.


Claim Objections
6.	Claim 22, 24, and 26 are objected to because of the following informalities:  the claims all recite “a first EP” and “a second EP”, however it seems as though these should read “a first EP frame” and “a second EP frame”  (emphasis added) as recited for e.g. in claims 1, 9, and 16, respectively. Please check. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4, 9, 16, 21, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4, 9, and 16; claims 4, 9, and 16 recite the amended limitation “wherein a first frame of the initial group-of- pictures is of an I frame, and other frames of the initial group-of-pictures include a P frame, a special P (SP) frame, and an enhanced P (EP) frame;” (emphasis added), which given the BRI is taken to mean having all three frames (i.e., the P frame, SP frame, and EP frame) simultaneously present in the initial group-of-pictures (GOP) following the I frame. Support for the amendments as noted on pgs. 8-10 of Applicant’s remarks (e.g., para 0037, 0045, 0092, 0094, and Figs. 2 and 3A) is appreciated, however, the Examiner respectfully submits that having all three ‘other’ frames together in the initial GOP cannot be readily gleaned from these cited paragraphs nor can they be gleaned from the remaining sections of the filed specification.  Instead the specification describes the ‘other’ frames as being P frames or SP frames (e.g., para 0092 and Fig. 3A) but not both as claimed. Even if the P and SP frames can both be present in or an EP frame can be used to replace a P frame, however, it is not apparent that replacing a P frame with either a SP frame or an EP frame will necessarily yield ‘other’ frames of the initial GOP to include “a P frame, a special P (SP) frame, and an enhanced P (EP) frame” as claimed. For e.g., if the P frame is replaced by the SP frame or the EP frame, what is to preclude all P frames from getting replaced with only the SP frame or all P frames from getting replaced with only the EP frame. This would then result in having either all SP frames or all EP frames as the ‘other’ frames of the initial GOP which is not the same as “a P frame, a special P (SP) frame, and an enhanced P (EP) frame”.  Also not clear is whether the SP or EP frames replace all P frames or only a select number of P frames of the initial GOP. If the former is true, the Examiner respectfully submits the initial GOP frame configuration as amended cannot be realized since there will be no P frames remaining in the sequence to include all three frames together. If though the latter situation is true, then it may be possible to satisfy the claimed condition, however, this requires that assumptions be made regarding what P frames get replaced and which frames do the replacing. These details are not defined in the specification. For this reason, the specification is vaguely defined and does not appear to provide the support needed to unequivocally show that the ‘other’ frames of the initial GOP include “a P frame, a special P (SP) frame, and an enhanced P (EP) frame” as amended. In light of the foregoing, the Examiner respectfully requests that the Applicant show how the cited paragraphs and figures in their remarks (pg. 10) or any other sections of the specification provide unequivocal support for the newly added limitation.  If such support cannot be identified 
Regarding claims 21, 23, and 25; claims 21, 23, and 25 recite similar limitation as previously shown for claims 4, 9, and 16 where the P frame, the SP frame, and the EP frame are also included in each of the subsequent groups-of-pictures. Applying the same rationale presented above, claims 21, 23, and 25 are also rejected under 35 U.S.C. 112(a).
Due to the dependency of claims 8, 12, and 20-26 on claims 4, 9, and 16, claims 8, 12, and 20-26 are also rejected under 35 U.S.C. 112(a) for the reasons given above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486